Exhibit 10.2

 

EXECUTION VERSION

 

 

 

STOCKHOLDERS AGREEMENT

by and among

TJMT HOLDINGS LLC (f/k/a Virtu Holdings LLC),

NORTH ISLAND HOLDINGS I, LP,

HAVELOCK FUND INVESTMENTS PTE LTD,

ARANDA INVESTMENTS PTE. LTD.

and

VIRTU FINANCIAL, INC.

Dated as of April 20, 2017

 

 





--------------------------------------------------------------------------------

 



This STOCKHOLDERS AGREEMENT dated as of April 20, 2017 (this “Agreement”), by
and among TJMT HOLDINGS LLC (f/k/a Virtu Holdings LLC), a Delaware limited
liability company (“TJMT”), NORTH ISLAND HOLDINGS I, LP, a Delaware limited
partnership (“NIH”), HAVELOCK FUND INVESTMENTS PTE LTD, a Singapore private
limited company (“Havelock”), ARANDA INVESTMENTS PTE. LTD., a Singapore private
limited company (“Aranda”) (each, a “Temasek Holder” and, collectively, the
“Temasek Holders”) and VIRTU FINANCIAL, INC. (the “Company”). Havelock, Aranda,
TJMT and NIH are each referred to herein as a “Stockholder” and are collectively
referred to herein as the “Stockholders”.

WHEREAS, TJMT is the controlling stockholder of the Company;

WHEREAS, NIH has entered into the Investment Agreement, dated as of the date
hereof, with the Company (the “Investment Agreement”), pursuant to which NIH has
agreed to purchase Company Equity Securities at the Closing;

WHEREAS, Havelock owns Company Equity Securities and Aranda will acquire Company
Equity Securities on the date of the Closing pursuant to the Investment
Agreement, dated as of the date hereof, by and between Aranda and the Company
(the “Temasek Investment Agreement”);

WHEREAS, each of the Stockholders deems it to be in their best interest to enter
into this Agreement to set forth their agreements with respect to certain
matters concerning each of the Stockholders and the Company.

NOW, THEREFORE, in consideration of the promises and of the mutual consents and
obligations hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto hereby agree as follows:

Section 1.         Definitions.  

(a)         As used in this Agreement:

“Affiliate” means, with respect to any Person, (i) any Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, or (ii) any Person who is a
general partner, partner, managing director, manager, officer, director or
principal of the specified Person.  As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.

“Affiliated Transferee” means (i) in the case of any Person that is an
individual, any transferee of Company Equity Securities of such Person that is
(x) an immediate family member of such Person, (y) a trust, family-partnership
or estate-planning vehicle for the benefit of such Person and/or any of its
immediate family members or (z) otherwise an Affiliate of such Person or (ii) in
the case of any Person that is a limited liability company or other entity, any
transferee





2

--------------------------------------------------------------------------------

 



of Company Equity Securities of such Person that is (x) an immediate family
member of the individual that controls a majority of the voting or economic
interest in such Person, (y) a trust, family-partnership or estate-planning
vehicle for the benefit of such individual and/or any of its immediate family
members or (z) otherwise an Affiliate of such Person.

“Agreement” has the meaning ascribed to such term in the Preamble.

“Business Days” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Class A Common Stock” means the Class A Common Stock, par value $0.00001 per
share, of the Company.

“Closing” has the meaning ascribed to such term in the Investment Agreement.

“Company Board” means the Board of Directors of the Company.

“Company Charter” means the Amended and Restated Certificate of Incorporation of
the Company.

“Company Equity Securities” means the capital stock of the Company.

“Governmental Authority” means any international, national, federal, state,
provincial or local governmental, regulatory or administrative authority,
agency, commission, court, tribunal, arbitral body or self-regulated entity
(including any stock exchange), whether domestic or foreign.

“Investment Agreement” has the meaning ascribed to such term in the Recitals.

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, ordinance, code, decree,
order, judgment, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Authority and any order or decision of an
applicable arbitrator or arbitration panel.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
the date hereof, by and among the Company, Orchestra Merger Sub, Inc. and KCG
Holdings, Inc.

“Necessary Action” means, with respect to a specified result, all actions
necessary to cause such result, including (i) voting or providing a written
consent or proxy with respect to the Company Equity Securities, whether at any
annual or special meeting, by written consent or otherwise, (ii) causing the
adoption of stockholders’ resolutions and amendments to organizational documents
of the Company, (iii) prior to the occurrence of a Triggering Event (as defined
in the Company Charter), causing members of the Company Board, to the extent
such members were elected, nominated or designated by the Person obligated to
undertake the Necessary Action, to act (subject to any applicable fiduciary
duties) in a certain manner or causing them to be removed in the event they do
not act in such a manner, (iv) executing agreements and instruments and (v)
making, or causing to be made, with governmental, administrative or regulatory
authorities, all filings, registrations or similar actions that are required to
achieve such result.





3

--------------------------------------------------------------------------------

 



“Offered Securities” has the meaning ascribed to such term in Section 4(a).

“Person” is to be construed broadly and includes an individual, a partnership, a
limited liability company, a corporation, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization and a governmental
entity or any department, agency or political subdivision thereof.

“Related Parties” has the meaning ascribed to such term in Section 10(p).

“Related Party” has the meaning ascribed to such term in Section 10(p).

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“Sale Notice” has the meaning ascribed to such term in Section 4(b).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Tag-Along Purchaser” has the meaning ascribed to such term in Section 4(a).

“Tag-Along Rightholder” has the meaning ascribed to such term in Section 4(a).

“Tag-Along Sale” has the meaning ascribed to such term in Section 4(a).

“Tag-Along Securities” has the meaning ascribed to such term in Section 4(a).

“Tag-Along Seller” has the meaning ascribed to such term in Section 4(a).

“Temasek Investment Agreement” has the meaning ascribed to such term in the
Recitals.

“Transfer” means any direct or indirect sale, transfer, pledge, lease,
hypothecation, mortgage, gift or creation of security interest, lien or trust
(voting or otherwise) or other encumbrance or other disposition of any Company
Equity Securities, whether in whole or in part (by operation of Law or
otherwise).

(b)       Interpretation of this Agreement shall be governed by the following
rules of construction: (a) references to the terms Article, Section, paragraph,
Annex and Exhibit are references to the Articles, Sections, paragraphs, Annexes
and Exhibits to this Agreement unless otherwise specified; (b) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words refer to
this entire Agreement, including Exhibits hereto; (c) references to “$” or
“Dollars” shall mean United States dollars; (d) the words “include,” “includes,”
“including” and words of similar import when used in this Agreement shall mean
“including without limitation,” unless otherwise specified; (e) the word “or”
shall not be exclusive; (f) references to “written” or “in writing” include in
electronic form; (g) provisions shall apply, when appropriate, to successive





4

--------------------------------------------------------------------------------

 



events and transactions; (h) the headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (i) each of the Stockholders has participated
in the negotiation and drafting of this Agreement and if an ambiguity or
question of interpretation should arise, this Agreement shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or burdening either party by virtue of the authorship of
any of the provisions in this Agreement; (j) a reference to any Person includes
such Person’s permitted successors and assigns; (k) references to “days” mean
calendar days unless Business Days are expressly specified; (l) the word “will”
shall be construed to have the same meaning and effect as the word “shall”; (m)
the terms “party”, “party hereto”, “parties” and “party hereto” shall mean a
party to this Agreement and the parties to this Agreement, as applicable, unless
otherwise specified; (n) with respect to the determination of any period of
time, “from” means “from and including”; and (o) any deadline or time period set
forth in this Agreement that by its terms ends on a day that is not a Business
Day shall be automatically extended to the next succeeding Business Day.  Any
agreement, instrument or statute defined or referred to herein means such
agreement, instrument or statute as from time to time may be amended,
supplemented, restated or modified, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes.

Section 2.         Composition of Company Board. 

(a)         TJMT agrees (i) to take all Necessary Action reasonably available
within its power, including casting all votes to which TJMT is entitled in
respect of its Company Equity Securities, whether at any annual or special
meeting, by written consent or otherwise, so as to cause the election to the
Company Board of each NIH director nominee pursuant to Section 4.4 of the
Investment Agreement and (ii) not to grant, or enter into a binding agreement
with respect to, any proxy to any Person in respect of TJMT’s Company Equity
Securities that would prohibit TJMT from casting such votes or executing such
consents, or would otherwise impair or interfere with TJMT’s ability to cast
such votes or execute such consents, in accordance with clause (i).

(b)         TJMT shall not transfer, directly or indirectly, any Company Equity
Securities to any of its Affiliated Transferees unless, at or prior to such
transfer, the transferee has entered into and delivered to NIH an executed copy
of a Joinder Agreement in the form attached hereto as Annex B to become party to
this Agreement and shall be deemed to have the rights and obligations with
respect to the transferred Company Equity Securities of TJMT for all purposes
herein. If any such transferee is an individual and married, TJMT shall, as a
condition to such transfer, cause such transferee to deliver to the Company and
the other Stockholders a duly executed copy of a Spousal Consent in the form
attached hereto as Annex C at or prior to such transfer.

(c)         TJMT’s obligations pursuant to this Section 2 shall automatically
terminate upon the termination of NIH’s right to appoint directors pursuant to
Section 4.4 of the Investment Agreement.

Section 3.         Action by Written Consent.  Concurrently with the execution
and delivery of this Agreement, TJMT agrees to execute and deliver to the other
Stockholders a copy of the





5

--------------------------------------------------------------------------------

 



written consent required pursuant to NASDAQ rules to approve the transactions
contemplated by the Investment Agreement and the Temasek Investment Agreement.

Section 4.         Tag-Along Rights.    

(a)         General.  If at any time, TJMT (the “Tag-Along Seller”) proposes to
Transfer any of its Company Equity Securities (the “Offered Securities”) to a
Person other than an Affiliated Transferee (the “Tag-Along Purchaser(s)”), but
excluding any Transfer of Company Equity Securities (1) effected pursuant to
Rule 144 in an ordinary brokerage transaction that is subject to the limitations
set forth in paragraph (e) of Rule 144; provided,  however, that the Tag-Along
Seller shall not be permitted to Transfer more than an aggregate of 10% of the
Company Equity Securities owned by the Tag-Along Seller as of the date hereof
pursuant to this Section 4(a)(1) or (2) (x) that is effected pursuant to a
registration statement if and only if the Stockholders have the right to
participate on a pro rata basis pursuant to Sections 2.1, 2.2, 2.3 or 2.4 or the
Amended and Restated Registration Rights Agreement, dated as of April 20, 2017,
to which the Company and the Stockholders are parties and (y) of which the
Stockholders have at least fifteen (15) days prior written notice, then each
other Stockholder holding Company Equity Securities (or, in the case of NIH, any
limited partner of NIH to the extent NIH elects to designate such limited
partner with respect to all or a portion of any Tag-Along Sale) (each, a
“Tag-Along Rightholder”) shall have the right to participate in such Transfer of
Company Equity Securities (“Tag-Along Sale”) on a pro rata basis (meaning that
each Tag-Along Rightholder may sell a the proportion of its Company Equity
Securities equal to the (x) number of Company Equity Securities the Tag-Along
Seller proposes to transfer divided by (z) number of Company Equity Securities
owned by such Tag-Along Seller immediately prior to such Transfer) (such
participating Company Equity Securities, the “Tag-Along Securities”) held by
such Tag-Along Rightholder in the manner set forth in this Section 4.  The
Tag-Along Seller and the Tag-Along Rightholder(s) exercising their rights
pursuant to this Section 4 shall effect the sale of the Offered Securities and
such Tag-Along Rightholder(s) shall sell the number of Tag-Along Securities such
Tag-Along Rightholder(s) elects to sell pursuant to this Section 4, and the
number of Offered Securities to be sold to such Tag-Along Purchaser by the
Tag-Along Seller shall be reduced accordingly.  The sale of Company Equity
Securities by the Tag-Along Rightholders shall (subject to Section 4(e)) be on
the same terms and conditions as the sale of Offered Securities by the Tag-Along
Seller, and at the closing of the Tag-Along Sale, the purchaser shall remit
directly to the Tag-Along Seller and each Tag-Along Rightholder, by wire
transfer if available and if requested by such Tag-Along Seller or such
Tag-Along Rightholder, the consideration for the Company Equity Securities sold.
   

(b)        Procedure.  The Tag-Along Seller shall give notice (the “Sale
Notice”) to each Tag-Along Rightholder of each proposed sale by it of Offered
Securities which gives rise to the rights of the Tag-Along Rightholders set
forth in this Section 4, at least fifteen (15) days prior to the proposed
consummation of such sale, setting forth the name of such Tag-Along Seller, the
number of Offered Securities, the name and address of the proposed Tag-Along
Purchaser, the proposed amount and form of consideration and terms and
conditions of payment offered by such Tag-Along Purchaser and allocable to such
Tag-Along Rightholder, the percentage of Tag-Along Securities that such
Tag-Along Rightholder may sell to such Tag-Along Purchaser and a representation
that such Tag-Along Purchaser has been informed of the “tag-along” rights
provided for in this Section 4 and has agreed to purchase Tag-Along Securities
in accordance with the terms hereof.  The tag-along rights provided by this
Section 4 must be exercised by any Tag-





6

--------------------------------------------------------------------------------

 



Along Rightholder wishing to sell its Tag-Along Securities within ten (10) days
following receipt of the Sale Notice, by delivery of a written notice to the
Tag-Along Seller indicating such Tag-Along Rightholder’s wish to exercise its
rights and specifying the number of Tag-Along Securities it wishes to sell.  The
failure of a Tag-Along Rightholder to respond within such ten (10)-day period
shall be deemed to be a waiver of such Tag-Along Rightholder’s rights under this
Section 4. Any Tag-Along Rightholder may waive its rights under this Section 4
prior to the expiration of such fifteen (15)-day period by giving written notice
to the Tag-Along Seller, with a copy to the Company.

(c)         Failure to Exercise.  If any Tag-Along Rightholder does not exercise
its right to participate in such sale, the Tag-Along Seller shall have ninety
(90) days (plus such number of additional days (if any) necessary to obtain any
consents or approvals or allow the expiration or termination of all waiting
periods under applicable Law) from the date of such Sale Notice to consummate
the transaction on terms not materially more favorable to the Tag-Along Seller
than those set forth in the Sale Notice without being required to provide an
additional Sale Notice to the Tag-Along Rightholders.

(d)         Cutbacks.  If a Tag-Along Purchaser is unwilling to purchase, in the
aggregate, the total number of Company Equity Securities that the Tag-Along
Seller and the Tag-Along Rightholders wish to sell pursuant to Section 4(a),
such Company Equity Securities that are allocable to the Tag-Along Seller and
the Tag-Along Rightholders, in the aggregate, shall be allocated among the
Tag-Along Seller and Tag-Along Rightholders in proportion to the total number of
shares of Company Equity Securities then owned by the Tag-Along Seller and
Tag-Along Rightholders.

(e)         Representations, Warranties and Other Agreements.  In furtherance
and not in limitation of the foregoing, each Stockholder exercising its right to
sell Tag-Along Securities pursuant to this Section 4 shall (i) make the same
representations, warranties, covenants, indemnities and agreements (and shall be
subject on a pro rata basis to the same escrow or other holdback arrangements)
as made by the Tag-Along Seller in connection with the Tag-Along Seller’s
Transfer of Tag-Along Securities to the Tag-Along Purchaser(s), (ii) agree to
the same terms and conditions to the Transfer as those to which the Tag-Along
Seller agrees, and (iii) convert any Tag-Along Securities held by such Tag-Along
Seller that are preferred stock of the Company into Class A Common Stock of the
Company prior to the closing of such Tag-Along Sale.  Notwithstanding the
foregoing, (x) all such representations, warranties, covenants, indemnities and
agreements shall be made by the Tag-Along Seller and each Stockholder
Transferring Tag-Along Securities severally, and not jointly, and any liability
for breach of any representations, warranties, covenants and agreements related
to the Company (but, for the avoidance of doubt, not those representations
relating to ownership of Tag-Along Securities or the absence of liens on
Tag-Along Securities) shall be allocated among the Tag-Along Seller and each
Stockholder Transferring Tag-Along Securities pro rata based on the number of
Company Equity Securities sold, (y) a Tag-Along Rightholder shall not be
responsible for any indemnification obligations and liabilities (including
through escrow or holdback arrangements) for breaches of representations and
warranties made with respect to any Tag-Along Seller’s or other Tag-Along
Rightholder’s (1) ownership of and title to Company Equity Securities,
(2) organization and authority or (3) conflicts and consents and any other
matter concerning such other Tag-Along Seller or Tag-Along Rightholder or for
breaches of any covenant specifically relating to any Tag-





7

--------------------------------------------------------------------------------

 



Along Seller or other Tag-Along Rightholder and (z) no Tag-Along Rightholder
shall be required in connection with such Tag-Along Sale to agree to (I) any
non-solicit, no hire or other similar provision, (II) any non-compete or similar
restrictive covenant or (III) any term that purports to bind any Purchaser
Affiliated Party (as defined in the Investment Agreement) or Purchaser
Affiliated Party (as defined in the Temasek Investment Agreement), of NIH or the
Temasek Holders, as applicable, unless such Purchaser Affiliated Party is the
owner of the applicable Tag-Along Securities.  In no event shall the liability
under the preceding sentence of a Stockholder Transferring Tag-Along Securities
be greater than the dollar amount of the proceeds received by such Stockholder
upon the Transfer of the Tag-Along Securities to the Tag-Along Purchaser(s).

(f)         Company Cooperation.  Any Transfer or attempted Transfer of Company
Equity Securities in violation of this Section 4 shall, to the fullest extent
permitted by applicable law, be null and void ab initio, and the Company shall
not, and shall instruct its transfer agent and other third parties not to,
record or recognize any such purported transaction on the share register of the
Company.

Section 5.         Effectiveness.  This Agreement shall be effective as of the
date hereof, other than Section 2 and Section 4, which shall become effective
solely upon the Closing.

Section 6.         Notices.  In the event a notice or other document is required
to be sent hereunder to any Stockholder, such notice or other document shall be
given in writing, shall be either personally delivered to each of the
Stockholders or delivered by an established delivery service by which receipts
are given or mailed by first-class mail, postage prepaid, or sent by electronic
mail, addressed to the party entitled to receive such notice or other document
pursuant to the contact information for each party set forth on Annex A
hereto.  All notices, other communications or documents shall be deemed to have
been duly given: (i) at the time delivered by hand, if personally delivered;
(ii) when sent, if by electronic mail (except if any error or “bounce back”
electronic mail message is received by the sender and in such case, upon actual
receipt by the party to whom such notice or document is being sent); (iii) five
(5) Business Days after having been deposited in the mail, postage prepaid, if
mailed by first class mail; and (iv) on the first Business Day with respect to
which a reputable air courier guarantees delivery.

Section 7.         Amendment.    This Agreement may not be modified or amended
and no waiver, consent or approval by or on behalf of TJMT, NIH and  the Temasek
Holders may be granted except by an instrument or instruments in writing signed
by, in the case of any modification or amendment, each party to this Agreement
or, in the case of any waiver, consent or approval, such party.

Section 8.         Representations and Warranties. 

(a)        Representations and Warranties of the Stockholders.  Each Stockholder
hereby represents and warrants, severally and not jointly, and solely on its own
behalf, to each other Stockholder that on the date hereof:

(i)         Existence; Authority; Enforceability.  Such Stockholder has the
necessary power and authority to enter into this Agreement and to carry out its
obligations hereunder.  Such Stockholder is duly organized and validly existing
under the laws of its





8

--------------------------------------------------------------------------------

 



jurisdiction of organization, and the execution of this Agreement, and the
consummation of the transactions contemplated herein, have been authorized by
all necessary corporate or other action, and no other act or proceeding,
corporate or otherwise, on its part is necessary to authorize the execution of
this Agreement or the consummation of any of the transactions contemplated
hereby.  This Agreement has been duly executed by such Stockholder and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to the effect of any applicable Laws relating
to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
preferential transfers, or similar laws relating to or affecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).

(ii)         Absence of Conflicts.  The execution and delivery by such
Stockholder of this Agreement and the performance of its obligations hereunder
do not and will not:  (A) conflict with, or result in the breach of any
provision of the constitutive documents of such Stockholder; (B) result in any
violation, breach, conflict, default or event of default (or an event which with
notice, lapse of time, or both, would constitute a default or event of default),
or give rise to any right of acceleration  or termination or any additional
payment obligation, under the terms of any material contract, agreement or
permit to which such Stockholder is a party or by which such Stockholder’s
assets or operations are bound; or (C) violate, in any material respect, any Law
applicable to such Stockholder.

(iii)       Consents.  Other than any consents that have already been obtained,
no consent, waiver, approval, authorization, exemption, registration, license or
declaration of or by a Governmental Authority is required to be made or obtained
by such Stockholder in connection with the execution, delivery or performance of
this Agreement.

(b)         Entitlement of Stockholders to Rely on Representations and
Warranties.  The foregoing representations and warranties may be relied upon by
the Stockholders, in connection with the entering into of this Agreement.

Section 9.         Termination.  This Agreement shall terminate automatically
(without any action by any party hereto) (a) upon termination of the Investment
Agreement, and (b) with respect to a Stockholder, when such Stockholder no
longer owns any Company Equity Securities; provided,  however, that the
provisions of Section 6, Section 7, this Section 9 and Section 10 shall survive
such termination.  Termination of any provisions of this Agreement shall not
relieve any party from any liability for the breach of any obligations set forth
in this Agreement prior to such termination.  Except as otherwise provided
herein, any Stockholder who disposes of all of his, her or its Company Equity
Securities shall have no further rights or obligations hereunder.

Section 10.        Miscellaneous Provisions.

(a)         Counterparts; Electronic Transmission.  For the convenience of the
parties hereto, this Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement.  Executed
signature pages to this Agreement may be delivered by





9

--------------------------------------------------------------------------------

 



facsimile or other means of electronic transmission and such facsimiles or other
means of electronic transmission will be deemed as sufficient as if actual
signature pages had been delivered.

(b)         Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York (except to the extent that
mandatory provisions of Delaware law are applicable).  The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts located in the Borough of Manhattan, State of
New York for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby.  The parties hereby
irrevocably and unconditionally consent to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waive, to the fullest extent permitted by law, any
objection that they may now or hereafter have to the laying of the venue of any
such action, suit or proceeding in any such court or that any such action, suit
or proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such action, suit or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 6 shall be
deemed effective service of process on such party.

(c)        WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d)         Entire Agreement.  This Agreement and the Investment Agreement
constitute the entire agreement, and supersedes all other prior agreements,
understandings, representations and warranties, both written and oral, among the
parties, with respect to the subject matter hereof.

(e)         Assignment.  Neither this Agreement, nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other party, provided, however, that (i) NIH may assign its
rights, interests and obligations under this Agreement, in whole or in part, to
one or more Permitted Transferees (as defined in the Investment Agreement) and
in the event of such assignment, the assignee shall agree in writing to be bound
by the provisions of this Agreement, including the rights, interests and
obligations so assigned.

(f)         Interpretation.  Wherever required by the context of this Agreement,
the singular shall include the plural and vice versa, and the masculine gender
shall include the feminine and neuter genders and vice versa, and references to
any agreement, document or instrument shall be deemed to refer to such
agreement, document or instrument as amended, supplemented or modified from time
to time.  All article, section, paragraph or clause references not attributed to
a particular document shall be references to such parts of this Agreement, and
all exhibit, annex, letter and schedule references not attributed to a
particular document shall be references to such exhibits, annexes, letters and
schedules to this Agreement.  In addition, the following terms are ascribed the
following meanings: (i) the word “or” is not exclusive; (ii) the words
“including,” “includes,” “included” and “include” are deemed to be followed by
the words “without limitation”;





10

--------------------------------------------------------------------------------

 



(iii) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and (iv) the term “person” has the meaning given to it
in Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act.

(g)         Captions.  The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

(h)         Further Assurances.  Each party hereto shall do and perform or cause
to be done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments, and other
documents as any other party hereto reasonably may request in order to carry out
the provisions of this Agreement and the consummation of the transactions
contemplated hereby.

(i)          Severability.  If any provision of this Agreement or the
application thereof to any person (including the officers and directors of the
parties hereto) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

(j)          No Third Party Beneficiaries.  Except as expressly provided herein,
nothing contained in this Agreement, expressed or implied, is intended to confer
upon any person other than the parties hereto (and their permitted assigns), any
benefit, right or remedies.

(k)         Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that, without the necessity of posting bond
or other undertaking, the parties shall be entitled to specific performance of
the terms hereof, this being in addition to any other remedies to which they are
entitled at law or equity, and in the event that any action or suit is brought
in equity to enforce the provisions of this Agreement, and no party will allege,
and each party hereby waives, the defense or counterclaim that there is an
adequate remedy at law.

(l)          Non-Recourse.  This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, and no former, current or future equityholders, controlling persons,
directors, officers, employees, agents or Affiliates of any party hereto or any
former, current or future equityholder, controlling person, director, officer,
employee, general or limited partner, member, manager, advisor, agent or
Affiliate of any of the foregoing (each, a “Non-Recourse Party”) shall have any
liability for any obligations or liabilities of the parties to this Agreement or
for any claim (whether in tort, contract or otherwise) based on, in respect of,
or





11

--------------------------------------------------------------------------------

 



by reason of, the transactions contemplated hereby or in respect of any
representations made or alleged to be made in connection herewith.  Without
limiting the rights of any party against the other parties hereto, in no event
shall any party or any of its Affiliates seek to enforce this Agreement against,
make any claims for breach of this Agreement against, or seek to recover
monetary damages from, any Non-Recourse Party.

[Signature page follows.]

 

 



12

--------------------------------------------------------------------------------

 



This Stockholders Agreement is executed by the parties hereto to be effective as
of the date first above written.

 

 

TJMT

 

 

 

TJMT HOLDINGS LLC

 

 

 

By:

/s/ Michael Viola

 

 

Name:

Michael Viola

 

 

Title:

Authorized Person

 

 

 

NIH

 

 

 

NORTH ISLAND HOLDINGS I, LP

 

 

 

By:

North Island Holdings I GP, LP, its general partner

 

 

 

By:

North Island Ventures, LLC, its general partner

 

 

 

By:

/s/ Glenn Hutchins

 

 

Name:

Glenn Hutchins

 

 

Title:

Chief Executive Officer

 

 

 

TEMASEK

 

 

 

HAVELOCK FUND INVESTMENTS PTE LTD

 

 

 

By:

/s/ Png Chin Yee

 

 

Name:

Png Chin Yee

 

 

Title:

Authorized Signatory

 

 

 

ARANDA INVESTMENTS PTE. LTD.

 

 

 

By:

/s/ Png Chin Yee

 

 

Name:

Png Chin Yee

 

 

Title:

Authorized Signatory

 

 

 

COMPANY

 

 

 

VIRTU FINANCIAL, INC.

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name:

Douglas A. Cifu

 

 

Title:

Chief Executive Officer

 

 

Signature Page to Stockholders Agreement

--------------------------------------------------------------------------------